UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1032



DAWIT TIUMELISAN TEKLEHAYMANOT,

                                                           Petitioner,


     versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-547-360)


Submitted:    September 19, 2005           Decided:   November 2, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Anna Mills
Wagoner, United States Attorney, John W. Stone, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dawit Tiumelisan Teklehaymanot, a native and citizen of

Ethiopia, seeks review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen removal proceedings.

We have reviewed the administrative record and the Board’s order

and conclude that the Board did not abuse its discretion in denying

Teklehaymanot’s motion.   See 8 C.F.R. § 1003.2(a), (c) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -